DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/20 has been entered.
Claims 1, 9-10, and 39-43 have been added. Claims 2-8, 11-22, and 25-38 have been canceled. Claims 1, 9-10, 23-24, and 39-43 are pending and under examination. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Barrett et al. (WO 2012/061448, published May 10, 2012). Barrett et al. teach treating Crohn’s Disease by administering an anti-IL23A antibody. Although Barrett et al. teach that the dose of the anti-IL23A antibody is 0.1 mg/kg to 100 mg/kg of the subject’s body weight, there is no teaching or suggestion to administer the specific induction dose of 600 mg of the anti-IL23A antibody nor administer a first maintenance dose of 180 mg of the anti-IL23A antibody and at least one additional maintenance dose of 180 mg of the anti-IL23A antibody. Moreover, there is no teaching or suggestion to administer 3 induction dose(s) each of 1200 mg of the anti-IL23A antibody followed by a first maintenance dose of the anti-IL23A antibody 2-8 weeks after the last induction dose and at least one additional maintenance dose of the anti-IL23A antibody 4-12 weeks after the first maintenance dose. Therefore, the prior art does not teach of suggest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Status
Claims 1, 9-10, 23-24, and 39-43 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646